Order granting motion for examination of defendant before trial, directing the production of certain records and documents, and directing that plaintiff be permitted to take photographs and make a survey and take measurements of a stated portion of defendant’s subway, modified by striking out the last ordering paragraph permitting plaintiff to take such photographs and to make such survey and to take such measurements and substituting therefor a denial of the motion in that respect without prejudice to a renewal thereof, if after the directed examination necessity therefor be shown. As so modified, the order is affirmed, without costs, the examination to proceed on ten days’ notice. No opinion. Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ., concur.